Exhibit32.1 CERTIFICATION UNDER SECTION-OXLEY ACT OF 2002 The undersigned, the Chief Executive Officer of Systemax Inc., hereby certifies that Systemax Inc.’s Form10-K for the Year Ended December31, 2011 fully complies with the requirements of Section13(a)or Section15(d)of the Securities Exchange Act of 1934 (15 U.S.C. 78m or 78 (o)(d)) and that the information contained in such Form10-K fairly presents, in all material respects, the financial condition and results of operations of Systemax Inc. Dated: March8, 2012 /s/ RICHARD LEEDS Richard Leeds, Chief Executive Officer
